Citation Nr: 1600008	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service from July 1968 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009, by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In February 2014, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The more probative and competent medical and other evidence reflects that the Veteran's in-service episode of GERD symptoms was acute and transient, and a continuing permanent disability was not then present; as such, the weight of the evidence is against a finding that chronic GERD was present in service and there is no competent medical evidence relating it to service.


CONCLUSION OF LAW

The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in November 2008.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so the claims may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and representative argument.  He has also provided testimony at a February 2014 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained VA medical opinions in July 2010 and May 2013.  The Board finds that the May 2013 examination report is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history and the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The appeal will be based on the evidence of record.  

Law and Analysis

The Veteran seeks service connection for GERD that he asserts had its onset during his military service.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  GERD is not listed in section 3.309(a).  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Based on the evidence in this particular case, the Board finds that service connection for the Veteran's current GERD is not warranted.  Service treatment records show a March 1995 complaint of nighttime heartburn, present off and on over the last year that was prescribed a trial of Zantac.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining three years in service to suggest that this episode constituted a chronic disease process or that provide a basis for a current diagnosis.  It appears he continued to serve until his separation in 1998 without any further complaints or treatment.  

Thus, the evidence of record does not provide any medical basis for holding that the claimed GERD was incurred in service.  While service treatment records clearly indicate that the Veteran was treated for heartburn, merely establishing treatment for symptoms while in service is not tantamount to establishing service connection.  There also has to be chronic residual disability that has directly resulted from that condition or injury that occurred in service.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  Here, the most probative evidence indicates that this in-service episode heartburn was acute and transitory, and completely resolved by the time of service discharge.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute gastrointestinal symptoms in the immediate years after his separation from service in July 1998.  During a VA general medical examination conducted in September 1998, several months after service discharge, the Veteran did not relate any specific gastrointestinal complaints or symptomatology, and none are documented.  Thus, a continuing permanent disability was not then documented.  

Rather the earliest relevant medical evidence regarding the Veteran's gastrointestinal problems is found in VA outpatient clinic treatment records which show post-service complaints of occasional heartburn and indigestion diagnosed as GERD beginning in September 2004.  See VA outpatient treatment records dated September 1999 to June 2009.  A May 2009 record shows the Veteran underwent an esophagogastroduodenoscopy (EGD) and that the results were consistent with reflux esophagitis.  These treatment records do not suggest that the disorder originated during military service and there is no indication that the Veteran related his symptoms to service or any event of service at this time.  

When examined by VA in July 2010, the Veteran reported that in 1993 he began to experience indigestion.  He stated that he went to the medical clinic on base and was given a proton pump inhibitor, but was unable to recall the name of the medication and no tests were done.  The Veteran also used over-the-counter home remedies such as baking soda to treat the indigestion.  A current upper GI showed gastric reflux, but was otherwise satisfactory.  The clinical assessment was gastric reflux, but no opinion was provided addressing its etiology or likely time of onset.  

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or documented continuity of symptoms, the Veteran's current GERD may nonetheless somehow otherwise be related to his military service years earlier.  The Veteran underwent a VA examination in May 2013 for the specific purpose of obtaining an opinion as to whether or not any current GERD could be related to service.  The examiner reviewed the file in its entirety, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The examiner confirmed the diagnosis of GERD but concluded that it was less likely that the current GERD was incurred in or caused by the GERD symptoms that occurred while on active duty.  He cited as rationale for this medical opinion the Veteran's in-service heartburn, which he noted was a non-specific symptom not limited to GERD.  In addition, there was a lack of evidence to support an ongoing and continuous upper GI condition since military separation to establish nexus.  Specifically, the evidence of record failed to show chronicity of symptoms, with no evidence of GERD noted between the in-service complaints in 1995 and the post-service complaints in 2004, including at his 1998 VA examination.  The examiner also noted that one risk factor for GERD is an increasing body mass index, and that the evidence of record showed a steady increase in weight from 200 pounds in August 1995 to a current weight of 235 pounds.  

The Board finds the VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by adequate rationale.  The VA examiner considered the Veteran's history of in-service heartburn, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were risk factors for developing GERD, particularly the Veteran's 65-pound weight gain over the years.  The examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current GERD and its relationship to his military service.

That notwithstanding, careful consideration has also been given to the opinion from the Veteran's private treating physician who noted the Veteran exhibited GERD while in active military service.  He opined that the onset of GERD symptoms were apparent when the Veteran was on active military service beginning in 1995.  See medical opinion from V.R. del Mundo, M.D., dated March 25, 2014.  The Board is cognizant that this provider clearly evaluated the Veteran over time and thus is presumably aware of his longstanding history of gastrointestinal problems.  However this opinion is limited in terms of its ultimate probative value in that the examiner provided only the barest of conclusions and did not sufficiently explain the rationale behind that conclusion.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  For example, he did not address the lack of continued medical care due to any acute gastrointestinal symptoms in the immediate years after service or the lack of findings obtained at a very thorough September 1998 VA general medical examination.  

As a result, the favorable opinion does not adequately explain how heartburn symptoms that occurred years earlier were related to the current GERD symptomatology claimed by the Veteran, particularly in light of the absence of clinical evidence at service discharge or for 6 years thereafter.  In this case, the examiner's reliance on the reported history of in-service events, without evidence or analysis of events at separation or in the years after service, provides no more than a speculative nexus between service and the post-service development of GERD.  The VA medical opinion, by contrast, offers a rationale that refers to the Veteran's actual treatment records, general medical principles, and benefits from the examiner's expertise.  This fact is particularly important, in the Board's judgment, as the May 2013 VA examiner's references and specificity make for a more persuasive rationale.

After weighing all the evidence, the Board finds greater probative value in the 2013 VA opinion, and, in light of the other evidence of record, this negative nexus opinion is considered to be sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion, while not discounted entirely, is entitled to less probative weight in view of the remaining evidence.

To the extent the Veteran's statements purport to provide a nexus opinion between his current GERD and service, the Board finds his statements are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a gastrointestinal disorder (GERD) is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report heartburn and indigestion, the question of its cause is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  In other words, mere observable symptomatology is insufficient.  As such, the Board finds that the Veteran's statements as to how his GERD was caused are not competent evidence as to a nexus, and while he may be competent to report continuing symptoms like indigestion and heartburn since service, he is similarly not competent to relate those symptoms to a current diagnosis of GERD.  

In this case, the weight of the competent and credible evidence establishes that the Veteran's current GERD first manifested approximately 6 years after service separation.  The fact that his VA examination in 1998 makes no mention of gastrointestinal problems, despite identifying various other disabilities that he believed to be related to service, is persuasive evidence that he was not experiencing continuous symptomatology between service and the eventual diagnosis of GERD in 2004.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  In addition, the more probative competent medical opinion of record conclusively determined that there was no basis for finding that the current GERD symptomatology is the same as the heartburn symptoms treated during service.  

Accordingly, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for GERD is denied.


REMAND

The Veteran seeks service connection for hypertension that he asserts had its onset during his military service as a result of borderline blood pressure readings he experienced during that time.  

Service treatment records do not show that the Veteran was diagnosed with hypertension during military service, although certain records do indicate the presence of elevated blood pressures, including a reading of 130/90 in November 1993, a reading of 142/90 in March 1995, and a reading of 141/87 in May 1997, none of which were sufficiently high to require treatment, or to result in a diagnosis.  

Post-service treatment records show that during a September 1998 VA examination, the Veteran reported a prior history of elevated blood pressures.  His blood pressure on this examination was recorded as 134/88, however, and then characterized as being within a normal range.  Hypertension was not diagnosed, and there was no indication that the Veteran was prescribed anti-hypertensive medication.  The earliest notation of a diagnosis of hypertension is in June 1999, when the Veteran was given Atenolol, a drug used to control blood pressure.  Also of record is a statement from the Veteran's private physician noting the elevated blood pressures in service as outlined above and indicating the Veteran had hypertension during active duty service.  See medical opinion from V.R. del Mundo, M.D., dated May 7, 2010.  

During VA examination in July 2010, the Veteran reported that he was diagnosed with hypertension in 1995 following a 3-day blood pressure check, but that no medication was prescribed for this condition until 1998, at his separation from service, at which time he was prescribed Lisinopril.  Although the examiner confirmed hypertension, he failed to provide an opinion regarding its etiology or onset.  Consequently, the Board finds the VA examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a more definitive medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his hypertension that are not already in the claims file.

2.  The Veteran should then undergo appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The appropriate examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies should be performed, and the examiner should review such results prior to completing the report.

After a comprehensive review of the claims file, the examiner should address the question of whether it is at least as likely as not. i.e., at least a 50 percent probability or greater, that the Veteran's hypertension had its onset in service or within one year of service discharge (July 1998) or is otherwise causally related to his period of active duty.  In providing an opinion, the examiner should address the Veteran's elevated blood pressure readings of 130/90, 142, 90, and 141/87 as documented during his period of active duty and address whether or not they are initial manifestations of his subsequently diagnosed hypertension.  If the Veteran's hypertension cannot be regarded as having been related to service, the examiner should specifically indicate so.

The examiner is asked to carefully consider the objective medical findings in the service treatment records.  The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of hypertension since service must be considered in formulating the requested opinion.  He/she should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning any hypertension since service.

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full.

3.  After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the claim should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


